DETAILED ACTION
The Examiner acknowledges the applicant's submission of the amendment dated 11/26/2021.  

REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-9, 12, 13, 19, 20, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2019/0286555) in view of Kwon et al (US 2017/0270045).
	Regarding Claim 1, Park teaches a method comprising: 
	receiving, at a memory controller (memory controller 200 of Fig. 1) managing a memory device (memory device 100 of Fig. 1), a memory read command from a host device that is communicably coupled to the memory device (“at step S801, the storage device 50 may receive a read request from the host,” Paragraph 0141, and see Fig. 1 how the memory controllers receives data from the host), wherein the memory device includes a (“each of the memory cells included in the read cache memory block 102 may be formed of a single-level [second type] cell (SLC),” Paragraph 0040); 
	determining, by the memory controller from the memory read command, a physical address of a target memory location in the storage memory indicated by the memory read command (“the storage device 50 may detect a PBA corresponding to the read requested LBA,” Paragraph 0141); 
	executing, by the memory controller, a read operation on the target memory location corresponding to the physical address (step S803 of Fig. 8); 
	determining, by the memory controller, a read attribute of the target memory location (step S805 and S807 of Fig. 8, the read attribute corresponding to the read count, Paragraphs 0142-0143); and upon determining that the read attribute satisfies one or more threshold conditions (threshold conditions shown at step S807 of Fig. 8), programming an entry in the cache memory with information corresponding to the target memory location (step S809, Paragraph 0143), wherein programming the entry in the cache memory comprises:
	copying data from the target memory location to a second memory location in the cache memory (step S809, Paragraph 0143-0144). 
	However, the cited prior art does not explicitly teach:  identifying an existing entry in the cache memory mirroring data from another storage location, and
	removing, from the cache memory, data corresponding to the identified entry.
	Kwon teaches identifying an existing entry in the cache memory mirroring data from another storage location (Paragraph 0052, a victim entry is identified, which mirrors a location in the NVM 310 of Fig. 4), and
	removing, from the cache memory, data corresponding to the identified entry (“The LRU cache 322 may write back first victim data to the NVM 310,” thus removing data from the cache and placing it in the NVM, Paragraph 0052).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the identifying and removing of Kwon in the cited prior art in order to make room in the cache for data that is likely to be used in the near future.

	Regarding Claim 7, the cited prior art teaches the method of claim 1, wherein executing the read operation on the target memory location comprises: obtaining, by the memory controller, data from the target memory location, and sending, by the memory controller to the host device, the data (step S803 of Fig. 8).
	Regarding Claim 8, the cited prior art teaches the method of claim 1, wherein the memory read command includes a logical address corresponding to the target memory location (LBA corresponding to logical block address, step S803 of Fig. 8), and wherein determining the physical address of the target memory location comprises: accessing, by the memory controller, an address translation data structure that includes a plurality of entries mapping logical addresses of memory locations sent by the host device to physical addresses of memory locations in the memory device (Paragraph 0046); and selecting, by the memory controller using the logical address included in the memory read command, an entry from the plurality of entries in the address translation data structure, the entry providing a mapping between the logical address included in the memory read command and the physical address of the target memory location (Paragraph 0047).
	Regarding Claim 9, the cited prior art teaches the method of claim 8, further comprising programming an entry in the cache memory with information corresponding to the target memory location comprising: modifying the entry in the address translation data structure to include a memory address of a cache memory location corresponding to the programmed entry in the cache memory (Paragraph 0053).
	Regarding Claim 12, the cited prior art teaches the method of claim 1, wherein the first 

	Claim 13 is the memory device corresponding to the method of claim 1, and is rejected under similar rationale.
	Claim 19 is the memory device corresponding to the method of claim 8, and is rejected under similar rationale.
	Claim 20 is the memory device corresponding to the method of claim 9, and is rejected under similar rationale.
	Claim 23 is the memory device corresponding to the method of claim 12, and is rejected under similar rationale.
	Claim 24 is the memory controller corresponding to the method of claim 1, and is rejected under similar rationale.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's arguments that claims 1 and 13 contain elements of allowable claims 3 and 15 has been considered but is not persuasive.  All elements of claim 3 and 15 are not in claims 1 and 13, respectively, and claim 2 (from which claim 3 depends) and claim 14 (from which claim 13 depends) have not been incorporated into the respective independent claims.   However, the amendment to claims 1, 13, and 24 have overcome the examiner’s prior rejection and thus is withdrawn.  However, a new rejection has been made as noted above.

CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 2-6, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Reasons for allowance are included in the Non-Final Rejection mailed 7/26/2021.
	Claims 25-30 are allowable over the prior art of record, as they contain limitations corresponding to claims 10 and 21 in the claims submitted 4/30/2020, which were previously indicated allowable by the examiner. 

        CLAIMS REJECTED IN THE APPLICATION

      DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135